Citation Nr: 9904425	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-37 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an earlier effective date for a grant of 
service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Gilbert A. Box, Agent


WITNESSES AT HEARINGS ON APPEAL

The appellant and the appellant's spouse


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1966.  He also had subsequent National Guard 
service.

By rating action dated in May 1997 the Department of Veterans 
Affairs (VA) Regional Office Sioux Falls, South Dakota, 
granted service connection for post-traumatic stress disorder 
effective February 28, 1995, and assigned a 100 percent 
evaluation for that condition effective that same date.  The 
veteran appealed for an earlier effective date for the grant 
of service connection.  He testified at a hearing at the 
regional office in October 1997.  In November 1997 the 
hearing officer changed the effective date for the grant of 
service connection to January 5, 1995.  The veteran and his 
spouse testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the regional office in 
August 1998.  The case is now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  In September 1966 the veteran submitted a claim for 
service connection for a gastrointestinal disability.  He was 
examined by the VA in November 1966 and a functional 
gastrointestinal disorder was diagnosed.  

3.  By rating action dated in March 1967 service connection 
was established for a functional gastrointestinal disorder 
rated 10 percent disabling from September 3, 1966.  The 
veteran was duly notified of that decision and did not submit 
an appeal.  

4.  In March 1968 the veteran submitted a claim for service 
connection for a psychiatric condition.  He was examined for 
the VA in April 1968 and the diagnosis was anxiety neurosis.  

5.  By rating action dated in May 1968 service connection was 
denied for a psychiatric condition apart from the functional 
gastrointestinal disorder.  The veteran was duly notified of 
that decision and did not submit an appeal.  

6.  On January 5, 1995, the veteran submitted his initial 
claim for service connection for post-traumatic stress 
disorder.  

7.  By rating action dated in April 1996 service connection 
for post-traumatic stress disorder was denied.  The veteran 
appealed from that decision.

8.  In a May 1997 rating action service connection was 
granted for post-traumatic stress disorder effective from 
February 28, 1995.  The effective date was later changed to 
January 5, 1995.  

9.  The March 1967 and March 1968 rating actions were 
reasonably supported by the evidence of record at the time 
those decisions were made.  The veteran's earliest claim for 
service connection for post-traumatic stress disorder was 
that submitted on January 5, 1995.  


CONCLUSIONS OF LAW

1.  The March 1967 and March 1968 rating actions did not 
involve clear and unmistakable error and are final.  
38 C.F.R. §§ 3.104, 3.105 (1998).  

2.  An effective date for the grant of service connection for 
post-traumatic stress disorder prior to January 5, 1995, date 
of receipt of claim, is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The veteran's service medical records pertaining to his 
active service reflect that he was hospitalized in June 1966 
because of diarrhea and vomiting of three days duration.  
Various findings were recorded including a nontender, 
scaphoid abdomen with hyperactive bowel sounds.  The 
discharge diagnosis was acute gastroenteritis of unknown 
etiology.  

The veteran was again hospitalized in service during July and 
August 1966 for gastrointestinal problems.  Examination of 
the abdomen showed a soft abdomen with no palpable 
organomegaly.  There was no tenderness.  An upper 
gastrointestinal series performed in August 1966 was reported 
as normal.  The final diagnosis was acute gastritis of 
undetermined etiology.  The veteran was discharged to duty as 
fit for same.  

When the veteran was examined for separation from service in 
August 1966 he noted that he had been hospitalized for 
stomach problems.  Clinical evaluation of the abdomen and 
viscera were reported to be normal on the medical 
examination.  The veteran's service medical records, 
including the report of his examination for separation from 
service do not reflect any complaints or findings regarding a 
psychiatric condition.  On the medical history form completed 
by the veteran at the time of his physical examination for 
separation from service he indicated that he did not have or 
had never had nervous trouble of any sort.  The psychiatric 
evaluation was reported to be normal on the medical 
examination.  

The veteran's initial claim for VA disability benefits was 
submitted in September 1966.  He referred to an abdominal 
disorder occurring in June 1966.  

The veteran was examined by the VA in November 1966.  He 
noted that he had been treated during service for 
gastrointestinal complaints.  He related that he currently 
had distress and gas on occasion and worried about it.  He 
denied having any nervous tension.  Physical examination of 
the digestive system was reported to be entirely negative.  
The examiner indicated that there seemed to be an element of 
anxiety involved in the veteran's complaints.  The diagnosis 
was functional gastrointestinal disorder.  

By rating action dated in March 1967 service connection was 
established for functional gastrointestinal disorder 
effective from September 3, 1966.  The condition was rated 
under diagnostic code 9503 and evaluated as 10 percent 
disabling.  The veteran was duly notified of that decision 
and did not submit an appeal.

In March 1968 the veteran submitted a claim for service 
connection for a psychiatric condition.  He submitted March 
1968 statements from his parents indicating that he was 
different after he returned from service.  They indicated 
that the big change was after he had been overseas in 
Vietnam.  He seemed to have become more nervous.

There were also received by the regional office VA outpatient 
treatment records reflecting that the veteran was seen in 
July 1967 with a report of occasional gastrointestinal 
distress.  He was seen in February 1968 and was reported to 
be very tense.  It was felt that the veteran had an anxiety 
state.  

The veteran was examined for the VA in April 1968.  His chief 
complaint was nervous tension.  He dated the onset of his 
illness to about September 1966 with the initial symptoms 
being gastrointestinal distress, tachycardia, shortness of 
breath and dizziness.  The diagnostic impression was anxiety 
neurosis.  

In a May 1968 statement the veteran indicated that in his 
opinion his stomach trouble and nervous feelings began while 
he was serving in the U.S. Marine Corps.  He reported that 
the most noticeable symptoms began while he was in the 
hospital at Subic Bay in the Philippines while serving in 
Vietnam.  

The veteran was afforded a VA gastrointestinal examination in 
May 1968.  He reported that he had no gastrointestinal 
symptoms other than mild bloating and belching on occasion.  
It was indicated that X-ray studies of the esophagus, 
stomach, duodenum and proximal small bowel had all been 
negative.  The diagnosis was functional gastrointestinal 
disorder, inactive at the time of the examination.  

By rating action dated in May 1968 service connection was 
denied for a nervous condition other than the functional 
gastrointestinal disorder.  

The veteran was afforded a VA psychiatric examination in June 
1968.  It was indicated that he had had no illnesses other 
than stomach trouble in service.  He was tense and complained 
of having some headaches on occasion.  He stated that his 
stomach had been upset daily in the past with cramps and 
pains.  He also had indigestion and some vomiting.  His sleep 
varied ant at times he was quite restless.  His dreams were 
usually action dreams with much movement.  There was some 
element of depression noted.  The veteran stated that his 
problems began when he was overseas in 1965 or 1966 in 
Vietnam.  He stated that it began with dysentery that had 
been going on since that time.  He also described some 
paresthesias in the extremities and substernal distress.  It 
was indicated that much of his situation revealed an anxiety 
type of neurosis.  The diagnosis was psychophysiologic 
gastrointestinal reaction.  

In a June 1968 rating the classification of the veteran's 
service-connected condition was changed to psychophysiologic 
gastrointestinal reaction.  The 10 percent evaluation for the 
condition was confirmed and continued.  

Later in June 1968 the veteran was advised of the denial of 
service connection for a nervous condition, other than his 
psychophysiologic gastrointestinal reaction and of the denial 
of an increased rating for that disorder.  He did not submit 
an appeal from those decisions.  

The record reflects that the veteran was hospitalized by the 
VA during July 1976 and a diagnosis was made of a functional 
gastrointestinal problem.

In December 1987 the veteran submitted a claim for an 
increased rating for his service-connected psychophysiologic 
gastrointestinal reaction.  He also submitted a claim for 
service connection for back, right leg and right ankle 
problems.  

The veteran submitted private hospital records reflecting his 
treatment in mid-1986 for low back problems.  He also 
submitted other private medical records reflecting that he 
was observed and treated on numerous occasions from 1968 to 
1986 for various conditions including gastrointestinal 
problems and upper respiratory infections.  

By rating action dated in January 1988 the 10 percent 
evaluation for the veteran's service-connected 
psychophysiological gastrointestinal reaction was confirmed 
and continued.  Service connection was denied for back, right 
leg, and right ankle disabilities.  

In November 1994 the regional office received medical records 
pertaining to the veteran's National Guard service and dated 
from 1973 to 1994.  The records reflect physical examinations 
conducted on several occasions as well as records of 
treatment of the veteran for various conditions.  The veteran 
reported gastrointestinal problems on numerous occasions.  
When he was examined in July 1979 he reported insomnia due to 
business pressure.  The psychiatric evaluation was reported 
to be normal on the medical examination report.  On other 
physical examinations conducted in 1983, 1986 and 1990 there 
were no references to a psychiatric condition.

The National Guard medical records also include reports of 
the veteran's treatment at a private medical facility in late 
1981 with complaints of chest pain and a January 1982 
statement by a private physician reflecting that the 
diagnosis on discharge from the hospital had been 
hyperventilation syndrome.

The regional office also received a report of a VA Agent 
Orange examination conducted in June 1990.  The veteran's 
complaints included skin, eye and gastrointestinal problems.  
Various findings were recorded on the examination and the 
diagnoses included a gastrointestinal disorder.  There were 
no findings or diagnosis regarding a psychiatric condition.

On January 5, 1995, the veteran submitted a claim for service 
connection for post-traumatic stress disorder.

The regional office thereafter received VA outpatient 
treatment records reflecting that the veteran was treated for 
various conditions during 1994 and 1995 including 
hypertension and depression and anxiety.  In November 1994 a 
diagnosis of post-traumatic stress disorder was made by a 
psychologist.  Post-traumatic stress disorder was also 
diagnosed in January 1995 by the psychologist.  

The veteran was hospitalized by the VA during March 1996 and 
the diagnoses included post-traumatic stress disorder and 
adjustment disorder with mixed features.  VA outpatient 
treatment records dated in 1995 and 1996 also reflect a 
diagnosis of post-traumatic stress disorder.  The veteran was 
hospitalized at a VA hospital from May to July 1966 and post-
traumatic stress disorder and anxiety disorder were 
diagnosed.  He was hospitalized by the VA from July to 
October 1996 and the diagnoses included post-traumatic stress 
disorder and generalized anxiety disorder.  

In May 1997 the veteran, his spouse and son testified at a 
hearing at the regional office.  The veteran described 
various stressors that occurred during service.  Testimony 
was also presented regarding the veteran's symptoms following 
service.  

The veteran and his spouse testified at a hearing before the 
Board at the regional office in August 1998.  The veteran 
related that during service he could not sleep due to tension 
and would hear noises at night.  He also had stomach cramps, 
vomiting and diarrhea.  He was treated for those symptoms 
after service beginning in 1966 through the VA.  He related 
that he had some type of anxiety.  

The veteran's spouse related that the veteran had been out of 
service less than a year when she met him.  They had been 
married in May 1968.  She stated that the veteran had had 
problems with anger and stomach cramps.  He also had sleep 
problems.  She stated that he checked the house and yard at 
night.  He only felt safe when armed and for years he had 
slept with a loaded gun.  She stated that after they had been 
married for about 6 or 7 months he had had a nervous 
exhaustion episode.  She stated that she had observed 
isolation on the veteran's part from the beginning of their 
relationship.  The veteran had also had trouble with 
employment.  She stated that he would become very nervous and 
would also become nauseated.

II.  Analysis

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding on all field offices of 
the VA as to conclusions based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).  

Previous determinations on which an action was predicated, 
including decisions of service connection will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the latter.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
based on direct service connection is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of the claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  

The Court propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1)  "Either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet.App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) 
(en banc)).  

The record reflects that in a March 1967 rating action 
service connection was granted for a functional 
gastrointestinal disorder that was evaluated as 10 percent 
disabling under a psychiatric diagnostic code effective in 
September 1966.  In a May 1968 rating action service 
connection was denied for a psychiatric disability apart from 
the functional gastrointestinal disorder.  The veteran was 
duly notified of both decisions and did not submit an appeal.  
Thus, since the veteran did not timely appeal from the March 
1967 and May 1968 rating actions, those decisions became 
final in the absence of clear and unmistakable error.  

The Board notes that, sion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.

The record discloses that, at the time of the March 1967 
rating action the evidence included the veteran's service 
medical records which reflected his treatment for 
gastrointestinal symptoms, but did not reflect any complaints 
or findings regarding a psychiatric condition.  On a report 
of medical history completed by the veteran at the time of 
his physical examination for separation from service, he 
specifically indicated that he did not have or had never had 
nervous trouble of any sort.  In his initial claim for VA 
disability benefits submitted in September 1966, the veteran 
only referred to an abdominal disorder.  When he was examined 
by the VA in November 1966 physical examination and X-ray 
study did not reflect any organic gastrointestinal pathology 
and his condition was diagnosed as a functional 
gastrointestinal disorder.  Service connection was 
established for that condition in the March 1967 rating 
action, as noted previously.

The record further discloses that in March 1968 the veteran 
submitted a claim for service connection for a psychiatric 
condition and VA outpatient treatment records dated in early 
1968 reflected that he had been feeling very tense and ill at 
ease.  There were also statements from the veteran's parents 
dated in March 1968 indicating that he appeared to be a 
changed person after his separation from service and seemed 
to be more nervous.  The veteran was examined for the VA in 
April 1968 and the diagnostic impression was anxiety 
neurosis.  He was afforded a VA gastrointestinal examination 
in May 1968 and a diagnosis of functional gastrointestinal 
disorder was made.  

On the basis of the evidence of record at the time of the 
March 1967 and May 1968 rating actions, the Board is unable 
to conclude that those actions involved clear and 
unmistakable error since they were reasonably supported by 
the evidence of record at the time the decisions were made.  
38 C.F.R. §§ 3.104, 3.105.  In this regard, it should be 
commented that post-traumatic stress disorder had not been 
recognized by The American Psychiatric Association or defined 
until 1980.  Thus, under the circumstances, it follows that 
entitlement to an effective date for the grant of service 
connection for that condition would not be in order effective 
from the day following the veteran's separation from service 
in September 1966 or prior to the May 1968 rating action.

The record reflects that on January 5, 1995, the veteran 
submitted his initial claim for service connection for post-
traumatic stress disorder.  The regional office thereafter 
received VA outpatient treatment records dated in 1994 and 
1995 reflecting a diagnosis of post-traumatic stress disorder 
by a psychologist and the veteran was hospitalized at VA 
medical centers in 1996 for post-traumatic stress disorder.  
The veteran also described stressors experienced during 
service at the May 1997 hearing at the regional office.  As 
noted previously, in a May 1997 rating action service 
connection was granted for post-traumatic stress disorder 
effective from February 28, 1995.  The effective date for the 
grant of service connection for post-traumatic stress 
disorder was later changed to January 5, 1995, date of 
receipt of his claim for service connection for that 
condition.  In the Board's judgment, an effective date for 
the grant of service connection for the veteran's post-
traumatic stress disorder prior to January 5, 1995, is not 
warranted.  As indicated previously, that was the date of 
receipt of his initial claim for service-connection for that 
condition and post-traumatic stress disorder was initially 
diagnosed on medical reports associated with the claim and 
thereafter.  38 U.S.C.A. § 5110 and  38 C.F.R. § 3.400 
require that the effective date of a grant of service 
connection be based on the date of receipt of the claim, with 
certain exceptions not relevant here.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an earlier effective date for a grant of 
service connection for post-traumatic stress disorder is not 
established.  The appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

